Citation Nr: 1429244	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for carpal tunnel syndrome (CTS) of the right hand from April 1, 2006, through June 28, 2011, and in excess of 30 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for CTS of the left hand from April 1, 2006, through June 28, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for pes planus of the left foot, status-post bunionectomy, excluding a period of temporary total disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability, excluding periods of temporary total disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, granted service connection for CTS of the right and left hands; each hand was assigned an initial noncompensable rating, effective April 1, 2006, the date VA received the Veteran's initial claim for VA compensation for the above-cited disabilities.  The RO also granted service connection for pes planus of the left foot and a right knee disability; each disability was assigned an initial 10 percent rating, effective April 1, 2006, the date of the day following the Veteran's discharge from active duty.  38 C.F.R. § 3.400.  The Veteran appealed the RO's assignment of the initial noncompensable and 10 percent ratings assigned to the above-cited service-connected disabilities, respectively, to the Board.

By April 2007 and February 2010 rating actions, the RO assigned 100 percent evaluations to the service-connected pes planus of the left foot and right knee disability under 38 C.F.R. § 4.30 (2013) beginning September 14, 2006 and July 27, 2009, respectively.  The 10 percent evaluations were restored to the above-cited service-connected disabilities, effective November 1, 2006 and November 1, 2009, respectively. (See April 2007 and February 2010 rating actions).
In a May 2010 Supplemental Statement of the Case (SSOC), the RO assigned initial 10 percent ratings to the service-connected CTS of the right and left hands, effective May 20, 2010, the date of a VA Fee Basis examination report reflecting an increase in severity of these disabilities.  (See May 2010 VA Fee Basis examination report).  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D.C.  A copy of the hearing transcript has been associated with the record.

In June 2011, this matter was last before the Board at which time it was remanded for further development.  The Board also referred several claims for initial adjudication by the AOJ; however, a review of the record, to include the Virtual VA paperless claims system, does not indicate that the Board's referral was acted upon.  The claims are once again referred herein below.

In a November 2012 rating action, the Appeals Management Center (AMC) increased the evaluation of CTS of the right hand to 10 percent, effective April 1, 2006, and to 30 percent effective June 29, 2011, the date of VA examination conducted in accordance with the Board's June 2011 remand directives.  In that rating action, the AMC also increased the evaluation of CTS of the left hand to 20 percent effective April 1, 2006, and to 20 percent effective June 29, 2011, the date of VA examination conducted in accordance with the Board's June 2011 remand directives.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative changes of both hips, entitlement to service connection for right knee scars and entitlement to service connection for a left knee disability, claimed as secondary to the service-connected right knee disability, and entitlement to an "ankle" disability, claimed as secondary to the service-connected right knee disability been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2011, this matter was last before the Board at which time it was remanded for further development, particularly to afford the Veteran VA examinations to address the severity of his service-connected disabilities.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In June 2011, the Veteran was provided a VA examination to address the severity of his bilateral CTS.  The examination report notes complaints of pain, and a history of decreased hand strength and dexterity.  The examination report also notes complaints of weakness of the thumb and index fingers, as well as all of the fingers on occasion.  The examination report contains range of motion test findings regarding the digits of the hands, but not the wrists.  The examiner assessed Dequervain's tenosynovitis of the bilateral hands, with associated carpal tunnel syndrome with significant effects on his usual occupation.  Nerve conduction studies were not conducted, although Tinel's sign and Phalen's maneuver were negative.  
The examination report is insufficient to decide the claims.  Despite the Board's instructions, the examiner did not comment on the presence of any moderate or severe incomplete paralysis of the median nerve.  The assessment of Dequervain's tenosynovitis also makes it unclear as to whether the Veteran's condition is rather properly addressed under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (tenosynovitis), which is to be evaluated based upon limitation of motion of the affected parts under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Moreover, the examination report documents range of motion of the hands, but does not address any range of motion findings in the wrists.  As such, the Board concludes that the Veteran should be afforded another VA examination.  38 C.F.R. § 4.2.  

The Veteran was also afforded a VA examination in June 2011 to address the severity of his pes planus of the left foot, status-post bunionectomy.  A review of the examination discloses that the claims file was reviewed by the examiner.  The examination largely focused on the pes planus aspect of the Veteran's service-connected left foot disability, although a history of bunionectomy was noted.  The examiner noted that the veteran used a cane for assistance in ambulation, related to knee pain however, and that the Veteran used to wear corrective shoe inserts, but did not use them now as they were ineffective.

Although the June 2011 examination of the left foot documents that the claims file was reviewed, the Board finds that the examination was not based upon an adequate history.  In this regard, the Board notes the presence of a Richmond VA Medical Center (VAMC) record dated in July 2008 noting that the Veteran had worn a cam walker on his left foot since 2002.  Barr, supra.  Although the Veteran was not apparently wearing a cam walker at the time of the examination, the July 2008 VA note indicates that the examination was not based on a full review of the record.  Accordingly, the Veteran should be afforded a new VA examination.  Id.  

In terms of obtaining a new examination, the Board notes that the June 2011 VA examiner indicated that the Veteran's disability involved not only pes planus, but also multiple surgical residuals, including of a bunionectomy.  Upon remand, the examination should not only address pes planus, but also the residuals of the Veteran's bunionectomy and left foot surgeries.  
The Veteran was also afforded a VA examination to address his right knee disability in June 2011.  Following that VA examination he submitted private records documenting a history of cortisone injections to the knee, as well as the prescription of narcotics for pain.  In an August 2012 statement, he related his right knee had continued to worsen and that a total knee replacement was inevitable.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's complaints indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of thereof.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected bilateral CTS.  All indicated tests and studies should be performed, to include electromyography and nerve conduction studies, and all findings should be set forth in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examiner should indicate in detail all impairment affecting sensory and motor function.  The examiner should indicate the degree of paralysis, complete or incomplete, and whether any paralysis is mild, moderate, moderately severe, or severe, for both the right and left upper extremities.

The examination report should specifically state the degree of disability present in the Veteran's hands, fingers and wrists, and his current range of motion in the affected joints, as well as identify and document any objective evidence of pain, weakness, catching, incoordination, fatigability, etc.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, to include a complete physical examination and interview of the Veteran, in order to determine the current severity of his service-connected pes planus of the left foot, status-post bunionectomy.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examination report should specifically state the degree of disability present in the Veteran's left foot and his current range of motion (to the extent applicable).  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any pain, incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to pain, incoordination, weakened movement, and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner is asked to address whether the Veteran's left foot disability is characterized by moderate, moderately severe, or severe foot injury, or by actual loss of use of the foot. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected right knee disability.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the right knee disability has manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.

A complete explanation for any opinion expressed should be provided. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



